Abatement Order filed February 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-01002-CV
                                   ____________

                       VIRGINIA A. KINNEY, Appellant
                                         v.

                              CB&I, LLC, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-65953

                            ABATEMENT ORDER

      Notice was filed on January 29, 2020, that appellee is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on January 21, 2020, appellee petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under Case No. 20-30336. A bankruptcy suspends the
appeal from the date when the bankruptcy petition is filed until the appellate court
reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.